Case 1:19-cr-00099-DKW-KJM Document 232 Filed 05/24/21 Page 1 of 2          PageID #:
                                  1947



 LAW OFFICES OF RONALD RICHARDS & ASSOCIATES, APC
 Ronald Richards, Esq. SBN 1767246
 P.O. BOX 11480
 BEVERLY HILLS, CA 90213
 Telephone: 310-556-1001
 Facsimile: 310-277-3325
 Email: ron@ronaldrichards.com

 Law Office of Leighton K Lee
 222 Merchant Street, Suite 201
 Honolulu, Hawai`i 96813
 T-808.531.3244
 F-855.645.1286
 (Local counsel)

 Attorneys for Norman Akau, III


                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII


 United States of America                      CR. NO. 1:19-cr-00099-DKW-9

          vs.                                  NOTICE OF ERRATA RE:
                                               DEFENDANT NORMAN AKAU’S
                                               MOTION FOR A BOND AND
                                               REVOCATION OF HIS DETENTION
 Norman Akau, III
                                               ORDER
                Defendant.



       Please take notice that on pages 2, 3, & 6 of the motion, (Doc#231), the

 words “father-in-law” should be corrected and replaced with the word, “father”.

 This was an errata.


                                          0
Case 1:19-cr-00099-DKW-KJM Document 232 Filed 05/24/21 Page 2 of 2   PageID #:
                                  1948




    DATED: May 24, 2021

                                     LAW OFFICES OF RONALD

                                     RICHARDS & ASSOCIATES, APC

                                     By: /s Ronald Richards, Esq.

                                     Attorney for Defendant




                                      1
